Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims filed 12/7/20 are pending; claims 1-5, 7-16, 18, and 19.
In view of the Appeal Brief filed on 6/10/21, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Matthew Troutman/               Supervisory Patent Examiner, Art Unit 3679                                                                                                                                                                                         

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “gripping system is capable of being activated to selectively engage the flexible tension member with the gripping system and prevent pay out of the flexible tension member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 7-9, 12-15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaffrey (US 20170191334).
CLAIM 1:  Jaffrey discloses a system for tethering a subsea blowout preventer (BOP).  The system comprises an anchor (160) disposed about the subsea BOP (100); a flexible tension member (124), wherein the flexible tension member has a first end including a releasable connector (male end 158) engaged to the anchor (with female 180 on anchor), wherein the flexible tension member extends horizontally and vertically from the first end to a second end to impart a lateral preload and a vertical preload to the subsea BOP (see Figures); and a gripping system (130; a brake mechanism) mounted on the subsea BOP, wherein the gripping system is capable of being activated to selectively engage the flexible tension member with the gripping system and prevent pay out of the flexible tension member (see paragraph 0027).
CLAIM 2:  A winch reel coupled to the second end of the flexible tension member (see paragraph 0042 putting winches on hawsers); and an interface configured for coupling to a remotely operated vehicle (ROV) (22), wherein rotation of the interface causes rotation of the winch reel and paying in or out the flexible tension member (see paragraphs 0031, 0038; ROV uncoiling hawser).
CLAIM 3:  The winch reel is located remotely from the subsea BOP (in unit 110).
CLAIM 4:  The winch reel is mounted to a releasable base connected to a connection point on the subsea BOP (in unit 110). 
CLAIM 7:  A spool is coupled to the second end of the flexible tension member (see paragraph 0042 disclosing a winch; spools are inherent to winches); and a hydraulic cylinder coupled to the 
CLAIM 8:  The spool is located remotely from the subsea BOP (in unit 110).
CLAIM 9:  The spool is mounted to a releasable base connected to a connection point on the subsea BOP (in unit 110).
CLAIMS 12-15 and 18:  These methods are inherent to the above systems.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaffrey in view of Lawson (US 4405261).
CLAIMS 5, 10, and 16:  Jaffrey discloses the elements of claims 2, 7, and 13 as discussed above.
Jaffrey fails to disclose the gripping system includes a slip.
Lawson discloses a system for subsea leveling.
Lawson discloses using slips (187, 188) to couple tension members (18) to the subsea system (see Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the gripping assembly of Jaffrey to include the well-known slips of Lawson as described in the claim as a substitution of one known gripping mechanism for another as the slips are the functional equivalent of the braking mechanism of Jaffrey and one of ordinary skill in the art would reasonably predict success of the substitution.
Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaffrey in view of Lawson (US 4405261).
CLAIMS 11 and 19:  Jaffrey discloses the elements of claims 1 and 12 as discussed above.
Jaffrey further discloses the flexible tension member is coupled to a winch reel (paragraph 0042).  Tension is controlled via paying in and out the winch.
Jaffrey fails to disclose the winch reel is located on a vessel.
Lawson discloses lowering the structure from a vessel (Fig. 1; col. 8, lines 19-23).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the location of the winch reel to be on a vessel as described in the claim as a rearrangement of parts as Lawson teaches the excess lines can be kept on the vessel to control the location of the subsea structure and one of ordinary skill in the art would predict that could be applied to the subsea structure of the BOP in Lawson.
Response to Arguments
Applicant’s arguments with respect to claim(s) 6/10/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the limitation of the “gripping system is capable of being activated to selectively engage the flexible tension member with the gripping system and prevent pay out of the flexible tension member”, the limitation is a 112(f) claim as discussed above.  The term “gripping system” will be defined by Paragraph 0033 of the Specification to be “any type of gripping system that can apply a fixing force to the tensioning member, such as hydraulic slip system, a locking ring, or a brake mechanism” and the equivalents.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679